DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over IKUTARO et al. (GB 2553458 A).
	Regarding claim 1, IKUTARO discloses an impact detection device (e.g., Fig. 2) comprising: a body (101) comprising an elastic sheet portion (para. 0026: “The head 101 is configured by forming an elastic plate-shaped body into a circular shape in a plan view. … the head 101 can be formed into a film shape using a material such as a synthetic fiber or a natural leather material”) configured to be struck; a vibration sensor (the combination of 103 and 106 in Fig. 6 reads on “a vibration sensor”) that detects vibration of the body; a support base (102) that supports the vibration sensor, and configured to transmit the vibration of the body (by inherency of the configuration and material, e.g., metal material, when an edge portion of the body 101 is struck, trunk 102 is able to transmit the vibration of the body to the vibration sensor, though the elastic body 105 decays the vibration, see para. 0028, 0041 and Fig. 6); a first elastic body (e.g., a double-sided adhesive tape) sandwiched between the vibration sensor and the body, and configured to transmit the vibration of the body to the vibration sensor (para. 0029); and a second elastic body (105) sandwiched between the vibration sensor and the support base (Fig. 6), and configured to transmit the vibration of the body transmitted from the support base to the vibration sensor (inherent to the configuration and material of the elastic body 105 in Fig. 6).
	IKUTARO does not mention explicitly: wherein a dimension of each of the first elastic body and the second elastic body is smaller than a dimension of the vibration sensor when viewed from an arrangement direction in which the first elastic body, the vibration sensor, and the second elastic body are arranged.
	However, the features in question are considered merely to be a design choice of the dimension of each of the first elastic body and the second elastic body and related to a minor change to the size/diameter of each of the first elastic body and the second elastic body with respect to the size/diameter of the vibration sensor, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 10, IKUTARO discloses a percussion instrument (Abstract; Fig. 6) comprising: a support member (any member that supports the percussion instrument 100); and an impact detection device (combination of 103 and 106) resting on the support member and comprising: a body (101) comprising an elastic sheet portion configured to be struck (para. 0026); a vibration sensor (103) that detects vibration of the body. The rest of the limitations of claim 10 are either taught or rendered obvious by IKUTARO (see discussion for claim 1 above).
	Regarding claims 2, and 4-5, IKUTARO discloses: wherein the support base is fixed to the body (Fig. 6); wherein a center of the vibration sensor, a center of the first elastic body, and a center of the second elastic body coincide with each other when viewed from the arrangement direction (Figs. 1 and 6); wherein the dimensions of the first elastic body and the second elastic body are equal to each other when viewed from the arrangement direction (Fig. 6).  
	Regarding claim 6, IKUTARO does not mention explicitly: wherein the dimension of the first elastic body is smaller than the dimension of the second elastic body when viewed from the arrangement direction. 
	 However, the feature in question is considered merely to be a design choice of the dimension of each of the first elastic body and the second elastic body and related to a minor change to the size/diameter of each of the first elastic body and the second elastic body with respect to each other, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 8, IKUTARO discloses: wherein only a portion of a surface of the first elastic body is bonded to one of the vibration sensor or the body (the application of the a double-sided adhesive tape between the vibration sensor and the body reads on the claimed limitation).  
	Regarding claim 9, IKUTARO discloses: wherein only a portion (e.g., the upper or lower surface of 105) of a surface of the second elastic body is bonded to one of the vibration sensor or the support base (Fig. 6).  
4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IKUTARO et al. in view of HIYAMA (JP 2016033580 A).
	Regarding claim 3, IKUTARO does not mention explicitly: wherein: the body further comprises a support plate portion, with a higher elastic modulus than the elastic sheet portion, overlaid on the elastic sheet portion in the arrangement direction, the elastic sheet portion includes a third elastic body.  
	HIYAMA discloses an impact detection device (e.g., Fig. 1), comprising a body (combination of 2 and 7), wherein: the body further comprises: an elastic sheet portion (7, e.g., made of synthetic fibers), and a support plate portion (2), with a higher elastic modulus than the elastic sheet portion (“pad layer 2 is mainly composed of an elastomer material. Examples of the elastomer constituting the pad layer 2 include natural rubber, isoprene rubber, nitrile rubber (NBR), styrene-butadiene rubber (SBR), silicone rubber, urethane rubber, and the like”), overlaid on the elastic sheet portion in the arrangement direction (Fig. 1), the elastic sheet portion includes a third elastic body (e.g., the central body portion of the elastic sheet portion 7).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate HIYAMA’s teaching of pad layer into the invention of IKUTARO to arrive the claimed invention by substituting HIYAMA pad layer for IKUTARO’s head (101). Doing so would allow the drum pad to more accurately detect a hit on the hitting surface, while the vibration sensor is hardly damaged (see HIYAMA, discussion of INDUSTRIAL-APPLICABILITY).
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over IKUTARO et al. in view of Tanaka et al. (US 20030061932 A1).
	Regarding claim 7, IKUTARO does not mention explicitly: wherein: the support base is provided with a cantilever beam configuration where only one end portion of the support base in a longitudinal direction thereof is fixed to the body, and the vibration sensor is arranged at a distal end portion of the support base that is spaced from the one end portion of the support base in the longitudinal direction.  
	Tanaka discloses an impact detection device (Figs. 4 and 5) comprising: a body (42) configured to be struck; a vibration sensor (10) that detects vibration of the body; a support base (45) that supports the vibration sensor; wherein: the support base (45) is provided with a cantilever beam configuration where only one end - 12 -Attorney Docket No. YAMA-0860US1 portion of the support base in a longitudinal direction thereof is fixed to the body, and the vibration sensor is arranged at a distal end portion of the support base that is spaced from the one end portion of the support base in the longitudinal direction (Figs. 4 and 7A).  
	Since IKUTARO teaches an adjustable cantilever beam (131 in Fig. 10) provided on the support base, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of IKUTARO as taught by Tanaka to arrive the claimed invention by simply removing the adjusting screw 133 of the displacement mechanism (130). Doing so would, for example, make it possible to enlarge the space between the support base and the head pad (thus varying the resonance frequency of the sound signal), change a distance between the second elastic body and the vibration sensor, etc. (IKUTARO, para. 0035, 0055).

Response to Arguments
6.	Applicant's arguments received 08/11/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837